United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3711
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Shawn M. Smith,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: May 2, 2003
                              Filed: May 5, 2003
                                   ___________

Before LOKEN, Chief Judge, LAY and RILEY, Circuit Judges.
                              ___________

PER CURIAM.

      After we remanded for resentencing in United States v. Smith, 282 F.3d 1045
(8th Cir. 2002), the district court1 sentenced Shawn M. Smith to 121 months
imprisonment to be served consecutively to his state parole-revocation sentence.
Smith appeals, urging us to reconsider our previous decision interpreting U.S.S.G.
§ 5G1.3, comment. (n.6) to require consecutive sentences. After careful review of the
record, we conclude this appeal is governed by the law-of-the-case doctrine. See
United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995) (doctrine prevents

      1
        The HONORABLE JOSEPH F. BATAILLON, United States District Judge
for the District of Nebraska.
relitigation of settled issue in case and requires courts to adhere to decisions made in
earlier proceedings). The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-